Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 06/27/2022. As directed by the amendment claim 2 is canceled, claims 1 and 11 are amended. Claims 1and 3-23 are currently pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend line-1 of claim-3 to recite: The system of claim 1 [[2]], wherein the... 
Allowable Subject Matter
Claims 1 and 3-23 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 11 were indicated as allowable in the last office action based on the art or record. However they were rejected under 35 U.S.C. §101 based on their limitations which were directed to abstract ideas without reciting additional elements that are sufficient to amount to significantly more than the judicial exception. 
With the latest amendment, the Applicant amended both of those independent claims with additional limitation, where they recite: “the report tracks effect of a pharmacological agent on sleep onset of the subject”, that means they are not just creating a report using mathematical concepts and mental processes, but using that report to study the effect of pharmacological agent during sleep onset. 
That additional limitation sufficiently recites the integrate of an abstract idea into a practical application, for that reason 35 U.S.C. §101 rejection has been withdrawn, and the claims are now deem to be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(US 20150088024 A1) by Sackellares et al. discloses a method of obtaining EEG signals from sensors positioned on a subject; conditioning data from the EEG signals to remove artifacts, also provides additional information about EEG analysis of brain dynamical behavior. 
(US 20010031930 A1) by Roizen et al. discloses a process of determining sleep onset by monitoring EEG and EMG signals of a subject with a bi-spectral index monitor and applying an analysis algorithm to the index values output by the monitor. 
(US  by Abeyratne et al. discloses an apparatus for detecting Macro Sleep Architecture states of a subject such as WAKE, NREM and REM sleep from a subject's EEG signal, by generating at least one bi-spectrum time series for a predetermined frequency, the bi-spectrum time series assembly is arranged to produce classification signals indicating classification of segments of the EEG signals into macro-sleep states of the subject. 
(WO 0040148 A1) by Berka et al. discloses a method for the quantification of EEG waveforms along the alertness continuum involves collecting and transforming EEG signal data, and classifying individual EEG patterns along an alertness-drowsiness continuum. The results of the multi-level classification system are applied in real-time to provide feedback to the user via an audio or visual alarm, or are recorded for subsequent off-line analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792